Citation Nr: 1444979	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from April 1975 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  


FINDINGS OF FACT

The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2010.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), post service clinical records, correspondence from civilian companies, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

Examinations were obtained in 2010.  When VA takes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate examinations.  The reports include clinical examination findings, and the Veteran's reported symptoms.  The reports provide findings relevant to determining whether TDIU is warranted. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013) 

In a June 2014 brief, the Veteran's accredited representative stated that if the Board does not grant entitlement to TDIU, the Board should consider obtaining a current VA examination.  The Board acknowledges that the most current examinations are from 2010; however, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board has reviewed the claims file, to include the electronic record, but the evidence does not indicate that the Veteran's service-connected disabilities have increased in severity such that a new examination is warranted.  The record includes a medical statement regarding the severity of the Veteran's left knee following surgery.  Notably, the Veteran has not alleged that the disabilities themselves are of such severity as to prevent him from maintaining substantial gainful employment; rather, he contends that it is company rules (use of his CPAP machine and the possible lack of electricity worldwide) that keep him from obtaining employment in his chosen field.  The Board finds that a remand for another examination is not warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service connected for sleep apnea, left knee total replacement, degenerative joint disease (DJD) of the lumbar spine, DJD of the cervical spine, tinnitus, hypothyroidism, bilateral hearing loss disability, erectile dysfunction, and left knee scar.  His combined rating is 30 percent from May 1, 2003; 70 percent from May 28, 2009; 100 percent from February 2, 2011; and 80 percent from April 2012.  

While in service, the Veteran had experience in fighter navigation, logistics plans and program, and parachutist logistics.  He was employed in military service for 28 years.  After service, he was employed for approximately four years until his job ended in 2007 due to reasons unrelated to him.  (A VA Form 21-8940, dated in January 2010, reflects that the Veteran had been employed in master logistics full time from May 2003 to January 2007.)  The Veteran has completed four years of college and has a Master's Degree in management.  

Correspondence dated in January 2007 from DRS Technologies reflects that the Veteran was no longer employed effective from January 2007 because his services were no longer required due to a NATO Base Camp contract coming to a close.  

Correspondence dated in October 2009 from JGB enterprises, Inc. reflects that the Veteran had sought a position which required travel throughout SWA AOR (Southwest Asia Area of Responsibility).  The correspondence stated, in pertinent part, as follows:

Overall, your qualifications as a logistician and Base Camp operations are outstanding.  However, I regret to inform you the medical condition of Sleep Apnea with the use of a CPAP machine disqualify you from this position of employment.  We cannot assure you that electricity is readily available in all locations you would be required to travel to in the AOR.

Correspondence dated in January 2010 from Utilis USA to the Veteran reflects that that he had applied for a position in contractor support.  The company stated that the Veteran was more than qualified for a position, however, "since this position requires worldwide travel the use of a CPAP machine for Sleep Apnea excludes you from further consideration for this position."

A May 2010 QTC examination report for a number of service-connected disabilities reflects that the Veteran reported that his sleep apnea prohibits him from working in a job due to his use of a CPAP machine.  With regard to this left knee DJD, he had not had any incapacitation in the past 12 months, but reported limited walking and prolonged standing.  With regard to his back, he noted that on average he can walk 2.5 miles in 50 minutes.  With regard to the cervical spine, he reported limited neck movement, but no incapacitation in the past 12 months.  He does not experience any functional impairment due to his left knee scar.  The Veteran reported that he does not experience any overall functional impairment due to his erectile dysfunction.  The Veteran's overall limitations were noted to be limited prolonged walking, standing, lifting, pushing, pulling, and bending of the back.  The Veteran's hypothyroidism was not noted to have an effect on his employability.

A June 2010 QTC examination report for the Veteran's tinnitus and hearing loss disability reflects that the Veteran has a high frequency hearing loss that makes it difficult to hear and understand speech when he is unable to see the speaker's face. He has trouble understanding television, movies, and using the telephone.  It was also noted that the Veteran's "speech recognition score is 96% in the right ear and 94% in the left ear.  The Maryland CNC speech recognition performance on the right ear is excellent.  The Maryland CNC speech recognition performance on the left ear is excellent."  Clinical records reflect that the Veteran uses hearing aids.  

September 2011 correspondence from Dr. Pope of F. S. Orthopaedics reflects that the Veteran underwent a left knee replacement in February 2011.  It was noted that he has good motion and good strength for someone who had a recent knee replacement, but he does "have some anterior and lateral knee pain that is likely going to limit his activities."  It was further noted that as a general rule, it is recommended that "patients following total knee replacement only perform medium level work with no significant impact loading and to only small amounts of climbing and limited amounts of standing."  Dr. Pope stated that the Veteran can "still see some impairment in his current pain and weakness in his left knee, however, the patient seems to be struggling regarding some of his function and this may very well continue indefinitely."

The Board acknowledges that the Veteran is not employed and has not been employed since 2007; however, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant the grant of TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. 

The clinical records are against a finding that TDIU is warranted.  While the Veteran may have some impairment in manual labor positions or those that require extensive walking or standing, the evidence does not reflect that he is unable to maintain substantial gainful employment in a sedentary position, or in a position with reduced or minimum walking and standing.  In addition, the Veteran has not alleged that his service-connected disabilities make him unable to perform the physical and mental requirements of a job.  Rather, he alleges that his is unable to maintain employment in a certain field because some companies will not allow him travel due to the use of his CPAP machine.  In his VA Form 9, dated in January 2012, the Veteran stated that he is unemployable because two potential employers would not hire him due to the use of the CPAP machine.  He stated that he has an expertise in various fields and that his type of work requires deployment to sites on a worldwide basis.  He reported that due to the use of a CPAP machine, he is not worldwide deployable.  Clinical records reflect that the Veteran has been diagnosed with sleep apnea since at least 2002 and prescribed a CPAP machine since May 2005 (See Sleepmed, Tricare records, Southern Sleep Technologies Laboratories, and April 2009 VA records.)  Thus, the evidence reflects that while having sleep apnea and using a CPAP machine, he was physically able to maintain employment.  

The fact that certain companies will not hire the Veteran because electricity may not be available worldwide, or for other logistically reasons, is not synonymous with him having an inability to maintain substantially gainful employment due to service-connected disabilities.  The availability of work is irrelevant to a TDIU determination.  Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).

The preponderance of the evidence does not support a finding that the Veteran's service-connected disabilities are of such severity as to preclude his participation in all forms of substantially gainful employment.  The clinical evidence is against a finding that his service-connected disabilities, even in combination, would preclude sedentary work.  In this regard, the Board notes that the Veteran has a college education and significant employment in a non-heavy labor field.  The evidence is against a finding that his service-connected disabilities make him incapable of performing the physical and mental acts required by employment in a sedentary field compatible with his education and experience.

The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


